Citation Nr: 1036249	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the claim.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in February 2009.  A transcript of 
the hearing is of record.  

The Board adjudicated the Veteran's claim in February 2009, and 
denied entitlement to service connection for hepatitis C.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2009, the 
parties submitted a Joint Motion for Partial Remand, which was 
granted by the Court in an Order dated that same month.  The 
Court vacated that part of the Board's decision which denied 
entitlement to service connection for hepatitis C, and remanded 
it to the Board for compliance with the instructions in the Joint 
Motion.

In March 2010, the Board remanded the appeal for additional 
development in compliance with the instructions in the Joint 
Motion.  The additional development has been completed.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C.

2.  The Veteran was not diagnosed with hepatitis C during service 
and the evidence of record establishes a long history of 
substance abuse, including post-service intravenous drug use.

3.  Hepatitis C did not have its onset in service nor is it 
related to his military service.  
CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2009), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in March 
2006 in the case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.

In a notice letter dated in May 2005, the Veteran was informed of 
the evidence and information needed to substantiate his claim for 
service connection.  The Veteran received notice on the 
assignment of disability ratings and effective dates in a letter 
dated in March 2006.  Thereafter, his appeal was readjudicated by 
way of a January 2007 supplemental statement of the case.

VA has fulfilled its duty to assist.  In this instance, VA 
obtained VA treatment records, medical examinations and medical 
opinions.  The Veteran was advised of VA's duty to assist and 
what he needed to do in the development of his claim.  He was 
asked to submit evidence to the RO.  There is no outstanding 
evidence related to this claimed disability to be obtained, 
either by VA or the Veteran.  

The Board notes that the Veteran submitted a copy of an award 
letter from the Social Security Administration (SSA) informing 
him that his claim for Supplemental Security Income had been 
granted.  He asked VA to adjust his VA pension benefits 
accordingly.  The Veteran has not indicated to VA that SSA has 
information relevant to his claim that current hepatitis C is 
related to casual contact with a fellow service member who had 
"hepatitis" in-service.  

As indicated, the claim was remanded in March 2010 so that 
another VA examination could be conducted.  The Veteran was 
afforded a VA examination in April 2010; hence, there has been 
compliance with the remand.  Consequently, the Board finds that 
VA has fulfilled its duty to assist.  


Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
Id.  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of 
in- service incurrence is sufficient in some circumstances for 
purposes of establishing service connection).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Factual Background & Analysis

The only reference to hepatitis in the Veteran's service records 
is noted on a single treatment record dated in September 1970, 
which reads 'hepatitis exposed to hepatitis.'  This treatment 
record indicates that three weeks earlier the Veteran had been 
exposed to a patient who is now in the hospital with hepatitis.  
Additional clinic notes indicate that the Veteran was 'feeling 
fine' and an examination was within normal limits.  Preventative 
treatment with gammaglobulin was indicated.  A diagnosis of 
hepatitis was not indicated.  Additional service treatment 
records show no record of intravenous drug use, including upon 
the physical examination conducted at separation in December 
1971.  

A post-service VA hospital summary dated in March 1979 shows the 
Veteran was hospitalized for 17 days between February and March 
1979, with a complaint of painful joint swelling, decreased 
energy and a migratory pruritic rash for 2 weeks.  The admitting 
diagnosis was 'probable connective tissue disorder.'  During this 
hospitalization, a muscle biopsy of the Veteran right deltoid was 
made, as were several unsuccessful attempts at a liver biopsy.  A 
hepatitis B surface antigen test was negative, although a repeat 
study and a hepatitis antibody test were ordered.  Ultimately, 
the diagnosis was 'polyarthralgia, urticaria, fever, and 
Raynaud's phenomenon.'  

A treatment record dated in April 1979 shows the Veteran returned 
for treatment with persistent symptoms of fatigue, weakness, and 
dizziness.  The record also indicates that a biopsy had been 
reviewed by the pathology department, who now felt the Veteran's 
symptoms were more consistent with a viral hepatitis.  The 
diagnosis was 'probable viral hepatitis.'  A May 1979 note also 
reflects a finding of 'probable hepatitis' and indicates that 
laboratory testing (for hepatitis A and B) were pending.  
Subsequent clinical entries through July of 1979 failed to reveal 
positive test results confirming a diagnosis of hepatitis, though 
one clinical note indicated 'questionable liver biopsy suggesting 
granulomatous infiltration that is controversial.'  

Additional VA records dated from May 1998 to 2006 reflect 
inpatient and outpatient treatment for a long history of 
polysubstance abuse, intravenous drug use and needle-sharing, and 
many other health concerns.  A May 1998 report indicates that the 
Veteran was hepatitis C positive.  VA treatment records contain 
numerous conflicting statements from the Veteran regarding his 
use, or nonuse, of intravenous drugs.  The Veteran is also noted 
to have made conflicting statements as to whether such drug use 
occurred during or after military service.  

In December 2006, the Veteran underwent a VA examination.  The 
examiner stated that the Veteran was treated for an unknown type 
of hepatitis in service with an injection of gammaglobulin.  The 
examiner noted that the Veteran was negative for hepatitis A and 
B according to laboratory tests, but also indicated that tests 
for hepatitis C were not performed and possibly were not 
available in 1979.  The examiner also stated that the Veteran 
used intravenous drugs during service, but reported no such drug 
use after service.  The examiner concluded that it was at least 
as likely as not that the Veteran's current hepatitis C was 
related to the hepatitis that the Veteran was treated for during 
service in 1970.

In January 2007, the Veteran's claims file was returned to the 
same VA examiner to comment on whether the current hepatitis was 
related to intravenous drug use in service, or to the reported 
in-service exposure to a person with hepatitis.  The physician 
re-reviewed the entire claims file and indicated corrections to 
the medical history indicated in the first examination report.  
Specifically, he noted that the Veteran was not treated for 
hepatitis during service, but received prophylactic treatment by 
way of the gammaglobulin shot.  He also noted that the Veteran 
had intravenous drug use but did not admit to sharing needles 
with the person that had exposed him to hepatitis.  The physician 
opined that it was unlikely that casual contact would have 
resulted in development of hepatitis C.  He further stated that 
in light of the fact that the Veteran was not diagnosed with 
hepatitis during his service career, it was unlikely that his 
current hepatitis C was related to the alleged exposure in 
September 1970. 

In February 2009, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge. During his 
testimony, the Veteran made vague statements regarding his 
exposure to hepatitis in service.  For instance, he stated that 
as a military policemen, 'veterans' would come in and say they 
had hepatitis C, and then his entire squad would have to be 
treated for it.  He also stated that a man came into his unit and 
must have been contagious because his whole squad had to report 
to the doctors.  The Veteran also testified that he did not use 
intravenous drugs and was afraid of needles.  

In a December 2009 Joint Motion for Partial Remand, it was 
determined that the 2006 and 2007 VA examinations were inadequate 
for adjudication purposes.  As a result, the Court vacated that 
part of the Board's decision which denied entitlement to service 
connection for hepatitis C and remanded it to the Board for 
compliance with the instructions in the Joint Motion.  Following 
this action by the Court, the Board remanded the appeal for 
another VA examination.  

The Veteran was afforded a new VA examination April 2010.  In 
connection with this examination, the Veteran's claims file was 
reviewed by the VA examiner.  The examiner also elicited a drug 
use history from the Veteran indicating what types of drugs were 
used, and how often, whether such drug use was in service, 
during, or after service.  The Veteran reported that he had been 
exposed to hepatitis C in service by sharing a shaving razor with 
a gentleman that had hepatitis C.  He denied use of this person's 
needle and any sexual contact with the person.  The Veteran also 
denied any use of intravenous drugs in service and reported that 
he only partook of marijuana and alcohol in service.  The Veteran 
did indicate that he began using intravenous drugs, plus cocaine 
and alcohol in heavy amounts, in 1985 after the death of his son.

The examiner noted that the diagnosis of hepatitis C was made 
definitively, in May 1998, during the time when the Veteran was 
using cocaine and alcohol in heavy amounts.  The examiner further 
indicated that the Veteran continued to use cocaine until a few 
years ago and he continues to use alcohol at present.  He has 
been through abuse programs on 4 separate occasions in the last 
several years.  The last substance abuse program completed was in 
2008.  A drug screen completed in April 2010 tested positive for 
cocaine and alcohol.

In his discussion of the evidence, the examiner stated that the 
Veteran did not have intravenous drug use during military 
service, rather it started much later.  In the examiner's 
opinion, it was unlikely and less than a 50/50 probability, that 
the Veteran's exposure to his comrade with hepatitis C was 
responsible for his contraction of hepatitis C due to the absence 
of drug use, sexual contact, blood transfusions, etc.  The 
examiner also clarified that the illness which manifested in 
March 1979 was not in any way suggestive of hepatitis C for 
several reasons, including that it does not correlate with the 
incubation timeframe for hepatitis C from contracture alleged in 
1970-1971.  The examiner stated the timeframe was another factor 
against hepatitis C being contracted in service.  In conclusion, 
the examiner opined that it is less than likely, almost certainly 
not, that the Veteran's hepatitis C was contracted during 
military service given the history available for the Veteran.  
The Board finds that the examination is adequate as it was based 
on an examination of the Veteran, a review of the medical 
history, and as an opinion supported by a rationale was provided.  
The examination report is responsive to the Board's remand 
directive which asked that an opinion be provided as to whether 
hepatitis C had its onset in service or was causally related to 
service.  The examiner also elicited a drug use history from the 
Veteran.  

After a review of the cumulative evidence and applicable laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
hepatitis C.  The cumulative medical evidence of record 
establishes that the Veteran has a current disability diagnosed 
as hepatitis C.  
The Veteran argues that he contracted hepatitis C from exposure 
during service.  In Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) and Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005), the Court noted that a veteran is competent to testify to 
factual matters of which he had first-hand knowledge.  See also 
38 C.F.R. § 3.159(a)(2) (2009).  While a veteran is competent to 
testify as to his in-service experiences and symptoms, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

One of the Veteran's alleged in-service risk factors is that he 
shared a razor with a service member diagnosed with hepatitis C.  
The Board finds this statement, which was reported to the April 
2010 VA examiner, lacks credibility.  The Veteran did not report 
a history of sharing a razor with anyone in service at the VA 
examinations in December 2006 and January 2007, during his 
testimony in February 2009, or at any other time prior to the 
April 2010 examination.  Moreover, even if the Board were to find 
him credible as to sharing a razor in service with someone who 
the Veteran said had hepatitis C, the 2010 examiner opined that 
it is unlikely that his exposure to the comrade with hepatitis C 
is responsible for him contracting the disease in the absence of 
IV drug use, sexual contact, blood transfusions, etc.  

The Veteran is competent to testify as to in-service contact that 
he made have had with a service member who had hepatitis, or to 
the presence of any in-service symptoms he may have experienced, 
such as fever, fatigue, or jaundice.  He is not, however, 
competent to render a medical diagnosis of hepatitis or render an 
opinion as to the etiology thereof.  The Veteran's statements as 
to a medical diagnosis and etiology of hepatitis C are not like 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of 
diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may 
be established by competent lay evidence).  The persuasive 
medical evidence reflects that the Veteran was never diagnosed 
with hepatitis C in service and that the current hepatitis C 
disorder is unrelated to any casual exposure in service.

The April 2010 VA opinion establishes that it is unlikely that 
the current hepatitis C is related to the Veteran's military 
service.  The Veteran also credibly reported to the examiner that 
he used intravenous drugs after service.  This medical opinion is 
both competent and persuasive regarding the etiology of the 
Veteran's current hepatitis C.  The VA examiner conducted a 
comprehensive review of the record and presented a discussion of 
the medical evidence.  While the VA opinions of December 2006 and 
January 2007 tend to support the 2010 opinion, the Board has 
accorded them no probative weight because of the lack of an 
adequate rationale, reliance on incorrect facts, and because the 
examiner failed to re-interview the Veteran for the second 
examination to obtain an accurate history.  

There is no other credible and competent medical evidence of 
record which establishes that the current hepatitis C is 
etiologically related to the Veteran's active military service.  
For this reason, service connection must be denied.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable to 
warrant a more favorable outcome.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. S.  Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


